Citation Nr: 1451063	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include bilateral greater trochanteric bursitis, and as secondary to service-connected bilateral knee and lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served in the Army Reserves with verified periods of active duty for training purpose (ACDUTRA) from May 29 to August 9, 2002, and from May 21 to August 20, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2013, the Veteran and his mother testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  Additional evidence was received in December 2013, which was not accompanied by a waiver of initial RO consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for a bilateral hip disability, to include bilateral greater trochanteric bursitis, and as secondary to his service-connected lumbar spine and bilateral knee disabilities.  The Veteran essentially contends that he has a bilateral hip disability due to altered body mechanics from a compensatory gait due to his service-connected lumbar spine and bilateral knee disabilities.  

As noted by the Veteran's representative during the October 2013 Travel Board hearing, the Veteran was afforded a VA joint and bone examination in November 2010 to determine the nature and etiology of his claimed bilateral hip disability.  The examiners diagnosed greater trochanteric bursitis of the bilateral hips.  The examiner who conducted the VA bones examination acknowledged that service connection was in effect for back and bilateral knee disabilities; however, his opinion as to whether the claimed bilateral hip disability is caused or aggravated by service-connected disabilities, the examiner merely opined that bilateral hip trochanteric bursitis is not caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  However, he did not address whether the claimed bilateral hip disability is caused or aggravated by the Veteran's service-connected lumbar spine disability.  In that regard, the Board notes that there is significant evidence of record explicitly stating (see report of October 2007 VA examination) and suggesting (multiple VA and private chiropractic and physical therapy treatment notes) that the Veteran's service-connected lumbar spine and/or bilateral knee disabilities have resulted in significant changes in his gait, ambulation, posture, spinal curvature, and weight/load bearing.  As such, the Board finds that the November 2010 VA bones examiner's opinion at to the etiology of the Veteran's claimed bilateral hip disability is inadequate for the purpose of adjudicating the claim.  

Moreover, given the November 2010 VA examiners' reported difficulty in physically examining the Veteran, notations of lack of medical evidence corroborating reports of recurrent hip dislocations, and the recent addition of more than three years of ongoing treatment records pertaining to the Veteran's claimed bilateral hip and service-connected lumbar spine and bilateral knee disabilities, the Board finds that it is necessary to afford the Veteran a new VA examination for clarification as to whether he has a bilateral hip disability related to any incident of his military service and/or that is proximately due to or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine and bilateral knee disabilities.  


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any additional relevant medical treatment records, VA and non VA, which pertain to his claim for service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine and bilateral knee disabilities, that have not yet been associated with the claims file.  

Also request that he provide authorization necessary to enable VA to obtain any relevant private medical, physical therapy and chiropractic treatment records pertaining to his claimed bilateral hip disability, to specifically include all treatment records from JL, D.C. at WD Chiropractic as alluded to in an undated treatment record received on December 6, 2013; any ongoing treatment records from Dr. JD at Creighton University Medical Center/St. Joseph Hospital dating since January 2004; all treatment records from RR (Reiki Healing Master) as alluded to during the October 2013 hearing; and all treatment records from Dr. L (hydrotherapy) as alluded to during the hearing.  

Regardless of the Veteran's response, obtain and associate with the claims file any VA clinical treatment records and diagnostic studies from the Omaha VAMC dating since October 29, 2013.  

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Once the above requested development is complete to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate examiner to determine whether he has disability of either hip, to include greater trochanteric bursitis, related to any injury or event during service or that is caused or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine and bilateral knee disabilities.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated studies should be performed.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  

Following a review of the Veteran's claims file, to include any records in Virtual VA and VBMS, prior chest x-rays and diagnostic imaging showing abnormal curvature of the spine, reports of VA examinations and opinions, VA physical therapy notes and private chiropractic treatment notes explicitly stating (October 2007 VA examination) and/or suggesting that the Veteran's service-connected lumbar spine and/or bilateral knee disabilities is/are responsible for his altered gait and weight bearing, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or better) that the any current disability of either hip diagnosed on examination and in the record, to include greater trochanteric bursitis, is directly related to any event or injury during military service.  

If not, the examiner should also opine whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected lumbar spine and/or bilateral knee disabilities either (i) caused or (ii) aggravated (permanently worsened beyond normal progression) any disability of either hip diagnosed on examination or in the record.  If aggravation of disability of either hip by service-connected disabilities is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

In rendering the above requested opinion, the examiner must specifically address the Veteran's contentions documented in the record and during the October 2013 Travel Board hearing to the effect that his lumbar spine and bilateral knee disabilities have resulted in a compensatory gait and altered body mechanics which caused or aggravated his claimed bilateral hip disability.  

The bases for the opinion(s) provided must be explained in detail with the complete rationale for all opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment and whether any further tests, evidence or information would be useful in rendering an opinion.

3. The AOJ should review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



